Exhibit 99.2 PENTAIR & TYCO FLOW PENTAIR AND TYCO FLOW A Powerful Combination, A Stronger Future MARCH 28, 2012 PENTAIR & TYCO FLOW 2 Randall J. Hogan Chairman and Chief Executive Officer Pentair, Inc. Edward D. Breen Chairman and Chief Executive Officer Tyco International, Ltd. PENTAIR & TYCO FLOW 3 FORWARD-LOOKING STATEMENTS FORWARD-LOOKING STATEMENTS This presentation may contain certain statements about Pentair, Inc. (“Pentair”), Tyco Flow Control International Ltd. (“Tyco Flow”) and Tyco International Ltd. (“Tyco”) that are “forward-looking statements” within the meaning of the U.S. Private Securities Litigation Reform Act of 1995. The forward-looking statements contained in this presentation may include statements about the expected effects on Pentair, Tyco Flow and Tyco of the proposed merger of Pentair and Tyco Flow (the “Merger”), the anticipated timing and benefits of the Merger,Pentair’s and Tyco Flow’s anticipated standalone or combined financial results and all other statements in this document other than historical facts.
